

CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is entered into effective as of
December 30, 2009, by and between ZST Digital Networks, Inc. (the “Company”) and
Finance Access Inc. (the “Consultant”).


WHEREAS, Consultant has significant experience in providing professional
services to public companies; and


WHEREAS, the Company desires to retain Consultant as an independent contractor
to perform certain professional services for the Company, and Consultant is
willing to perform such services, on the terms set forth below.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Consultant and the Company agree as follows:


1.           Term of Agreement.  The term of this Agreement (the “Term”) will
begin as of the date first written above, and shall continue until the
twenty-four (24) month anniversary of the date first written above (the
“Expiration Date”), unless terminated in accordance with section 11 herein.


2.           Services and Compensation.


(a)                 During the Term, Consultant agrees to perform the following
professional services (the “Services”) for or on behalf of the Company, which
include, but are not limited to:


 
·
Assist the Company in preparing and implementing business development plans and
strategies;

 
·
Identify and introduce persons and entities with whom the Company may be
interested in entering into strategic and/or business development relationships,
at the sole discretion of the Company (the “Business Development Parties”);

 
·
Advise the Company with respect to entering into separate strategic business
development agreements with Business Development Parties; and

 
·
Conduct a minimum of ten (10) site visits within the Term to the Company’s
principal executive offices to meet with Company management and, among other
things, interface with the Company’s internal finance department and the
Company’s independent auditors.



Consultant shall provide sufficient time and commitment to perform the Services
in an effective manner to the Company’s reasonable satisfaction.


(b)                 The Company shall pay Consultant Three Hundred Thousand
Dollars (US$300,000) as compensation for its services under this Agreement, such
amount to be paid upon entering this Agreement.

 
1

--------------------------------------------------------------------------------

 


(c)                 In addition, the Company shall provide to Consultant One
Million Two Hundred and Fifty Thousand Dollars (US$1,250,000) (the “Business
Development Fund”), such funds to be designated as consideration to be paid to
Business Development Parties who have entered into the form of professional
services agreement, attached hereto as Exhibit A (the “Business Development
Agreements”). The Company intends that the Business Development Fund shall be
used solely for the purpose of entering into arms-length, valid and legally
binding professional services agreements with the Business Development Parties,
and any and all agreements, arrangements and payments with such Business
Development Parties pursuant to the Business Development Agreements shall be
made in full compliance with the regulatory laws of the People’s Republic of
China, Hong Kong and the United States, including, but not limited to, any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “Regulatory Laws”). Consultant
acknowledges and agrees that all agreements, arrangements and payments with the
Business Development Parties pursuant to the Business Development Agreements
shall be made in full compliance with the Regulatory Laws and Consultant shall
take all necessary steps and measures to ensure that all such agreements,
arrangements and payments do not violate any of such laws. Furthermore, the
Consultant, directly or indirectly, while acting further to this Agreement,
shall not (i) use any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or to
influence official action, (ii) make any unlawful payment to any foreign or
domestic government official or employee or to any foreign or domestic political
party or campaign from corporate funds, or (iii) make any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.


3.           Services to Other Clients.  During the Term, Consultant may
represent, perform services for, or contract with additional clients, persons,
or companies as Consultant, in its sole discretion, sees fit, except that,
during the Term, Consultant will not enter into any agreement that interferes in
any manner with Consultant’s ability to fully perform the Services contemplated
hereunder to the Company’s satisfaction.


4.           Independent Contractor.  Consultant enters into this Agreement as,
and will remain while this Agreement is in effect, an independent
contractor.  Consultant agrees that it is not and will not become, and that it
will not take any action that may result in becoming, an employee, joint
venturer, or partner of the Company while this Agreement is in
effect.  Consultant recognizes that it is the express intention of the parties
to this Agreement that it will work as an independent contractor, and not an
employee, joint venturer, or partner of the Company.  Nothing in this Agreement
shall be interpreted or construed as creating or establishing an employment
relationship between the Company and Consultant.


5.           No Entitlement to Employee Benefits.  Consultant agrees that it is
not entitled to the rights or benefits afforded to the Company’s employees,
including disability or unemployment insurance, workers’ compensation, medical
insurance, sick leave, or any other employment benefits.  Consultant agrees that
it is responsible for providing, at its own expense, disability, unemployment,
and other insurance, workers’ compensation, training permits, and licenses for
itself.


6.           No Authority.  Consultant acknowledges that it will have no
authority to act on or enter into any contract or understanding, incur any
liability or make any representation on behalf of the Company.

 
2

--------------------------------------------------------------------------------

 
 
7.           Taxes and Statutory Obligations.  Consultant acknowledges that it
is solely responsible for all taxes, withholdings, and other similar statutory
obligations in relation to compensation received pursuant to this Agreement
further to Section 2(b) herein.


8.           Performance of Services.  The Company agrees to provide access to
all documents necessary to the performance of the Services.  The Company agrees
to provide access to the Company’s information system necessary for the
performance of the Services.


9.           Proprietary Information.


(a)                 Consultant acknowledges that the Company is engaged in a
continuous program of research, development and production respecting its
business.  The Company possesses rights to information that has been created,
discovered, developed or otherwise become known to it (including information
developed by, discovered by or created by Consultant which arise out of its
business relationship with Company and which relates to the business of the
Company) which has commercial value in its business (“Proprietary
Information”).  For example, Proprietary Information includes, but is not
limited to, business plans and strategies, product designs, software programs,
other computer programs and copyrightable material, technical drawings, product
ideas, trade secrets, concepts for resolving software development issues,
inventions (whether patentable or not), improvements, marketing plans, employee
lists and customer lists.  Any customer lists, business contacts (including, but
not limited to, venture capital firms, investment banking firms, potential
acquirers), know-how and managerial experience related to the conduct of
software businesses, development of software products that incorporate security
features, such as access control and encryption, and the management of sales,
marketing, engineering, professional services, financial and administrative
functions which have general applicability to many businesses that Consultant
possesses prior to the execution of this Agreement (whether or not applied to or
applicable to the Company’s business) shall not be considered Proprietary
Information.


(b)                 Consultant acknowledges that its business relationship with
the Company creates a relationship of confidence and trust between Consultant
and the Company with respect to any (i) Proprietary Information or (ii)
confidential information applicable to the business of any customer or the
Company or other entity with which the Company does business and which
Consultant learns in connection with its business relationship.  At all times,
both during its business relationship with the Company and after its
termination, Consultant will keep in confidence and trust all such information,
and Consultant will not use or disclose any such information without the prior
written consent of the Company, except as may be necessary in the ordinary
course of performing its duties to the Company.  This obligation shall end
whenever the Company places such information into the public domain and it is no
longer confidential or proprietary (which shall not be deemed to occur if such
information enters the public domain through improper action by Consultant).
 
 
3

--------------------------------------------------------------------------------

 

(c)                 In addition, Consultant hereby agrees:


(i)     All Proprietary Information shall be the sole property of the Company
and its assigns, and the Company and its assigns shall be the sole owner of all
patents, copyrights and other rights in connection therewith.  Consultant hereby
assigns to the Company any rights it may have or acquire in such Proprietary
Information.  At all times, both during  the Term and after the termination of
the Agreement, Consultant will not use or disclose any Proprietary Information
or anything relating to it without the prior written consent of the Company,
except as may be necessary in the ordinary course of performing its duties to
the Company.


(ii)    All documents or other media, records, apparatus, equipment and other
physical property whether or not pertaining to Proprietary Information,
furnished to Consultant by the Company shall be and remain the sole property of
the Company.  Consultant shall return and deliver all such documents and
property of the Company (including any copies thereof) immediately as and when
requested by the Company, and without any request upon the termination of the
Agreement.


(iii)   Consultant will disclose to the Company all improvement, inventions,
works of authorship, trade secrets, computer programs, designs, formulas, mask
works, processes, techniques and data, whether or not patentable (“Inventions”),
which relate to the subject matter of the Agreement and which are conceived,
developed or learned by it, either alone or jointly with others, during the
Term.


(iv)   All Inventions which Consultant conceives or develops (in whole or in
part, either alone or jointly with others) in connection with the performance of
Services for the Company and which relate solely to the business of the Company
or which use the Proprietary Information shall be the sole property of the
Company and its assigns.  The Company and its assigns shall be the sole owner of
all trade secret rights, patents, copyrights and other rights in connection
therewith, and Consultant hereby assigns to the Company any rights it may have
or acquire in such Inventions.


11.         Termination of Agreement.  Notwithstanding any other provision of
this Agreement, the Company may terminate this Agreement at any time and for any
reason, with or without cause, by giving sixty (60) days’ advance written notice
of termination to the Consultant.  Termination of this Agreement will not affect
the obligations of either party arising out of events or circumstances occurring
prior to such termination.  Upon termination of this Agreement, any amounts paid
prior to the termination of this Agreement will not be refundable by Consultant
to the Company.  Furthermore, all applicable provisions, including, without
limitation, the waiver of the right to trial by jury provision and the
confidentiality and non-disclosure provisions shall survive indefinitely, or to
the fullest extent permitted under applicable law, regardless of any such
termination.


12.         Successors and Assigns.  This Agreement shall benefit only the
Company, its successors and any permitted assigns and Consultant, Consultant’s
successors and any permitted assigns.  This Agreement shall not be assignable
(by law or otherwise) by either party without the express written consent of the
other party.


13.         Notice.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or one (1) business day
after being sent by overnight mail via a recognized overnight delivery service,
postage prepaid or three (3) business days following deposit with the United
States Post Office, by registered or certified mail, postage prepaid and, in
each case addressed to the party to be notified at the address indicated for
such party on the signature page hereof, or at such other address as such party
may designate by ten (10) days’ advance written notice to the other parties.

 
4

--------------------------------------------------------------------------------

 
 
14.         Applicable Law; Severability.  The Company and Consultant agree that
any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of Delaware without regard to
the conflict of laws provisions thereof.  The Company and Consultant further
agree that if one or more provisions of this Agreement are held to be illegal or
unenforceable under applicable law, such illegal or unenforceable portion(s)
shall be limited or excluded from this Agreement to the minimum extent required
so that this Agreement shall otherwise remain in full force and effect and
enforceable with its terms.


15.         Entire Agreement.  This Agreement and its exhibits contain the
entire understanding and agreement of the Company and Consultant regarding its
subject matter, superseding any and all previous understandings, contracts and
agreements, whether written or oral.  Consultant and the Company acknowledge
that no representations, inducement, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not contained in this Agreement.  Any modification of this Agreement
will be effective only if it is in writing signed by both Consultant and the
Company.


[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year above written.



  ZST DIGITAL NETWORKS, INC.          
/s/ Zhong Bo
         
By:  Zhong Bo
         
Its: Chief Executive Officer
        FINANCE ACCESS INC.          
/s/ Steve Cheung
         
By: Steve Cheung
         
Its: Director

 
 
6

--------------------------------------------------------------------------------

 

Exhibit A


Form of Professional Services Agreement


 
7

--------------------------------------------------------------------------------

 

PROFESSIONAL SERVICES AGREEMENT


This Professional Services Agreement (the “Agreement”) is entered into effective
as of ________________, 2009, by and between ZST Digital Networks, Inc. (the
“Company”) and __________________________. (the “Service Provider”).


WHEREAS, Service Provider has significant experience in providing business
development services; and


WHEREAS, the Company desires to retain Service Provider as an independent
contractor to perform certain professional services for the Company, and Service
Provider is willing to perform such services, on the terms set forth below.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Service Provider and the Company agree as follows:


1.           Term of Agreement.  The term of this Agreement (the “Term”) will
begin as of the date first written above, and shall continue until the
twenty-four (24) month anniversary of the date first written above (the
“Expiration Date”), unless terminated in accordance with section 11 herein.


2.           Services and Compensation.


(a)                 During the Term, Service Provider agrees to perform the
following professional services (the “Services”) for or on behalf of the
Company, which include, but are not limited to:


 
·
Assist the Company in implementing business development plans and strategies;

 
·
Identify and introduce persons and entities with whom the Company may be
interested in entering into strategic and/or business relationships, at the sole
discretion of the Company (the “Identified Parties”); and

 
·
Advise the Company with respect to entering into separate strategic agreements
with the Identified Parties.



Service Provider shall provide sufficient time and commitment to perform the
Services in an effective manner to the Company’s reasonable satisfaction.


(b)                 The Company shall pay Service Provider US______ Dollars
($_____) as compensation for its services under this Agreement, such amount to
be paid upon entering this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
(c)                 The Company and the Service Provider intend and acknowledge
that this Agreement  is made in full compliance with the regulatory laws of the
People’s Republic of China, Hong Kong and the United States, including, but not
limited to, any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “Regulatory Laws”) and
Service Provider shall take all necessary steps and measures to ensure that all
actions taken by Service Provider do not violate any of such laws.  Furthermore,
the Service Provider, directly or indirectly, while acting further to this
Agreement, shall not (i) use any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity or
to influence official action, (ii) make any unlawful payment to any foreign or
domestic government official or employee or to any foreign or domestic political
party or campaign from corporate funds, or (iii) make any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.


3.           Independent Contractor.  Service Provider enters into this
Agreement as, and will remain while this Agreement is in effect, an independent
contractor.  Service Provider agrees that it is not and will not become, and
that it will not take any action that may result in becoming, an employee, joint
venturer, or partner of the Company while this Agreement is in effect.  Service
Provider recognizes that it is the express intention of the parties to this
Agreement that it will work as an independent contractor, and not an employee,
joint venturer, or partner of the Company.  Nothing in this Agreement shall be
interpreted or construed as creating or establishing an employment relationship
between the Company and Service Provider.


4.           No Authority.  Service Provider acknowledges that it will have no
authority to act on or enter into any contract or understanding, incur any
liability or make any representation on behalf of the Company.


5.           Taxes and Statutory Obligations.  Service Provider acknowledges
that it is solely responsible for all taxes, withholdings, and other similar
statutory obligations in relation to compensation received pursuant to this
Agreement.


6.           Termination of Agreement.  Notwithstanding any other provision of
this Agreement, the Company may terminate the Term and this Agreement at any
time and for any reason, with or without cause, by giving sixty (60) advance
days’ written notice of termination to the Service Provider.  Termination of
this Agreement will not affect the obligations of either party arising out of
events or circumstances occurring prior to such termination.  Upon termination
of this Agreement, any amounts paid prior to the termination of this Agreement
will not be refundable by Consultant to the Company.  Furthermore, all
applicable provisions, including, without limitation, the waiver of the right to
trial by jury provision and the confidentiality and non-disclosure provisions
shall survive indefinitely, or to the fullest extent permitted under applicable
law, regardless of any such termination.


7.           Successors and Assigns.  This Agreement shall benefit only the
Company, its successors and any permitted assigns and Service Provider, Service
Provider’s successors and any permitted assigns.  This Agreement shall not be
assignable (by law or otherwise) by either party without the express written
consent of the other party.


8.           Notice.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or one (1)
business day after being sent by overnight mail via a recognized overnight
delivery service, postage prepaid or three (3) business days following deposit
with the United States Post Office, by registered or certified mail, postage
prepaid and, in each case addressed to the party to be notified at the address
indicated for such party on the signature page hereof, or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other parties.

 
9

--------------------------------------------------------------------------------

 


9.           Applicable Law; Severability.  The Company and Service Provider
agree that any dispute in the meaning, effect or validity of this Agreement
shall be resolved in accordance with the laws of the State of Delaware without
regard to the conflict of laws provisions thereof.  The Company and Service
Provider further agree that if one or more provisions of this Agreement are held
to be illegal or unenforceable under applicable law, such illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required so that this Agreement shall otherwise remain in full
force and effect and enforceable with its terms.


10.           Entire Agreement.  This Agreement and its exhibits contain the
entire understanding and agreement of the Company and Service Provider regarding
its subject matter, superseding any and all previous understandings, contracts
and agreements, whether written or oral.  Service Provider and the Company
acknowledge that no representations, inducement, promises, or agreements, orally
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not contained in this Agreement.  Any modification of this
Agreement will be effective only if it is in writing signed by both Service
Provider and the Company.


[Signature Page Follows]

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year above written.



  ZST DIGITAL NETWORKS, INC.               
 
         
By: Zhong Bo
         
Its: Chief Executive Officer
               
.
           
 
           
By:
 
           
Its:
 




 
11

--------------------------------------------------------------------------------

 